Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 1 of 16            FILED
                                                                   2021 Apr-15 PM 08:49
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




         EXHIBIT C
       Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 2 of 16                               EAM MTD-1

                                         lnvestnent Policy Statement for the Compass Smarflnvestor 401(k) plan




 lnvestment Policy Statement

 for the Compass Smartlnvestor a01(k) Plan



 Approved by the Retirement Committee:                                         2074




 Prepared by

 Envestnet I PMC
 1801 California, 23'd Floor
 Denver, Colorado 80202

 303.824.8100
 www.primacapital.com




CONFIDENTIAL                                                                                  ADM-Ferguson 002086
        Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 3 of 16                                             EAM MTD-2




 Contents

 Executive Summary .........



     Review of lnvestment Policy and Investment   Managers                                                        ........... 3

 Responsible Parties and Fiduciary    Duties                                                                     ...........4



     lnvestment Consultant .....




 Selection of lnvestment    Options.....                                                                ...................7
     Selection of lnvestment Options and/or Underlying   Vehicles                                   .........................7

 Replacement of lnvestment         Managers..                                                                  .............8
     Replacement of lnvestment Managers Representing Options and/or   Vehic|es...................   ........................ 8



 lnvestment Options and Performance       Guidelines..............                                  .....................10




     Performance Standards for lnvestment   Options                                                   .....................12


         Domestic Equity lndex      Option                                                                   ..............13


         Torget Retirement Date      Funds                                                                    .............13



     Communication of lnvestment Education lnformation to   Participants                                       ............14

 Adoption




CONFIDENTIAL                                                                                              ADM-Ferguson 002087
        Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 4 of 16                                            EAM MTD-3




  Executive Summary
 This lnvestment Policy Statement ("lPS") is adopted in connection with the Compass Smartlnvestor 401(k) plan
 (the "Plan").


 Purpose of the Plan
 The purpose of the Plan is to provide a tax-deferred retirement savings vehicle to which both employees and BBVA
 Compass Bancshares, lnc. (the "Company") may contribute to help provide for the post-retirement financial
 security of employees.

 The Plan is a tax-qualified employee benefit plan intended to comply with all applicable federal laws and
 regulations, including the lnternal Revenue Code of 1986, as amended, and the Employee Retirement lncome
 Security Act of 1974 ("ER|SA"), as amended. Also, it is intended that the Plan satisfy the requirements of Section
 a0a(c) of ERISA applicable to defined contribution plans.

 The Plan provides benefits to participants based solely on the amount contributed to each participant's account,
 plus or minus any income, expenses, and gains/losses. Pursuant to the Plan's 401(k) feature, participants may
 contribute to the Plan voluntarily. Participants direct the investment of all amounts contributed to their individual
 accounts. While participants are ultimately responsible for their own investment decisions, the fiduciaries will
 provide a range of investment options reasonably intended to permit participants the opportunity to develop, and
 to invest in accordance with, their own retirement goals, risk tolerances, and saving and investing time horizons.
 These investments will be based on criteria as established in this lPS.


 Purpose of this IPS
 The purpose of this IPS is to:

 o   Set forth the objectives for structuring a retirement savings program suitable to the long-term needs and risk
     tolerances of participants in the Plan;
 r   Define the roles of those responsible for investments in the Plan;

 o   Formulate policies for selecting appropriate investments to be offered to participants in, and beneficiaries
     covered by, the Plan;
 o   Establish prudent procedures for monitoring and evaluating the performance of investments within the plan;
     and

 .   lmplement and maintain an investment selection process.
 lf any term of this IPS should conflict with the Plan, the terms and conditions of the Plan will prevail. It is intended
 that this IPS be reviewed and updated periodically and, if appropriate, be amended any time there are significant
 changes in the capital markets, participant objectives, or other factors relevant to the Plan.


 Review of lnvestment Policy and lnvestment Managers
 The Retirement Committee will periodically review the investment objectives of the Plan and the performance of
 the investment options. The review will focus on the continuing feasibility of achieving the Plan's investment
 objectives and the continued appropriateness of the investment options and this lPS.




CONFIDENTIAL                                                                                                ADM-Ferguson 002088
          Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 5 of 16                                            EAM MTD-4

                                                        lnvestment Policy Statement for the Compass Smartlnvestor 401(k) plan




 Responsible Parties and Fiduciary Duties

 Board of Directors
 The Board of Directors of the Company has oversight responsibility for the Plan. The Board of Directors must act
 prudently and for the exclusive benefit of Plan participants and their beneficiaries. The Board of Directors has
 delegated authority and responsibility for oversight of the Plan to the Compensation and Benefits Committee of
 the Board of Directors.


 Retirement Committee
 With respect to management of the Plan, the oversight responsibility of the Board of Directors has been delegated
 to a committee (the "Retirement Committee"). The Retirement Committee is comprised of individuals appointed
 by the Board of Directors. Specifically, the Retirement Committee's responsibilities include the following:

 o     Developing an investment program that offers a diversified range of funds;

 o     ldentifying investment options (i.e., types of funds) which it deems appropriate and prudent to make available
      to Plan participants;
 o    Selecting qualified funds, which fulfill the criteria of the identified investment options;
 o    Selecting a Qualified Default lnvestment Alternative ("QD|A") in accordance with the Pension Protection Act of
      2006;
 o     Providing contribution and benefit information to the Recordkeeper as appropriate;
 o    Monitoring investment results by means of regular reviews and analyses to determine whether those
      responsible for investment results are meeting the guidelines and criteria identified in this IPS;
 o    Providing Plan participants with copies of prospectuses or other informational items as required by, and
      maintaining compliance with, the rules and regulations issued by the Department of Labor pursuant to Section
       4}4lcl of   ERISA; and

 o    Deciding on and taking appropriate action if objectives are not being met or if policies and guidelines are not
      being followed.


 !nvestment Consultant
 The Retirement Committee may retain the services of a third-party lnvestment Consultant to provide expert advice
 and recommendations to help discharge its fiduciary responsibility in furtherance of the Plan's goals and
 objectives.


 Recordkeeper
 The Retirement Committee has delegated to a Recordkeeper the responsibility of maintaining participant
 accounts. Specific responsibilities of the Recordkeeper include:
 o   Maintaining and updating an employee database which will include employee data, Plan participation data, fund
     election information and individual account balances;
 o   Reconciling all contributions to Plan deposits at least monthly, reconciling fund and participant account balances
     with the Trustee at least quarterly, and monitoring lnternal Revenue Code and Plan contribution limits;
 o   Ensuring that deposits have been properly allocated to specific investment options according to participant
     selections;




CONFIDENTIAL                                                                                                 ADM-Ferguson 002089
         Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 6 of 16                                            EAM MTD-5




 o   Providing individual participants, within four weeks of each Plan quarter end, with statements detailing
     beginning balances, transactions, contributions, withdrawals, income credited, gains/losses, and ending
     balances, and periodic performance information for the investment vehicles;

 r   Calculating participant distributions and issuing benefit payments; and
 o   Providing a monthly summary valuation report for the Plan consisting of:

       o Commentary
       o Analysis of income determination
       o Analysis of Plan contributors
       o Analysis of Plan assets
       o Reconciliation of participant accounts   to Plan assets
       o Distribution report

 Fund Managers
 Each fund manager assumes the following responsibilities:

 o    Exercising full discretionary authority over all buy, hold and sell decisions for each security under management
      subject to the investment parameters as defined herein; and
 o    Exercising all voting rights on securities acquired in which the Plan has an interest, with the intent of fulfilling
      the purposes ofthe Plan.




CONFIDENTIAL                                                                                                 ADM-Ferguson 002090
        Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 7 of 16                                                EAM MTD-6

                                                          lnvestment Policy Statement for the Compass Smartlnvestor 401(k) plan




 Objectives and lnvestment Structure

 lnvestment Objectives
 The primary investment objectives of the Plan are to offer participants a set of investment options such that:

 o   Sufficient options are offered to allow participants to build portfolios consistent with their investment
      risk/return.
 o    Each option is adequately diversified.

 o    Each option has a risk profile consistent   with its position in the overall structure.
 o   Each option is managed so as    to implement the desired risk profile and other investment characteristics.
 o   Each option has expenses that are reasonable in relation       to its peer group and in light of its performance
     within its peer group.
 o   Each option performs competitively within its peer group.



 lnvestment Structure
 ln seeking to achieve diversity in the investment options offered, the following technical factors are established to
 classify and define potential investment options:

 o   A distinct definable market and the availability of a widely used and understood benchmark;

 o   A distinct risk and return profile as exhibited by historical return analysis; and

 o   Use of a distinct management style that is definable in terms of the investment strategies/methodologies
     utilized (i.e., passive versus active management, core versus value).

 With respect to the Plan, the Company intends to meet the requirements of ERISA Section 404(c). A broad range of
 investment options is therefore provided, each with materially different risk and return characteristics, that will
 enable a participant to construct a portfolio that, in the aggregate, will meet his/her own individually desired risk
 and return characteristics and investment goals through separate, diversified investment vehicles.


 Designation of Default lnvestment
 The Retirement Committee has selected target retirement date funds as the default investment for participants
 and beneficiaries who do not provide investment directions for their accounts. Undirected contributions to a
 participant's Plan account will continue to be invested in the applicable default alternative for the participant until
 the participant makes an investment election(s) with respect to the undirected portion of his or her account. The
 designated default investment is intended to satisfo the requirements for a qualified default investment
 alternative under ERISA S O (c)(5).1




 1
  With respect to contributions made prior to the December 3!,2OO7 payroll, if a participant did not provide
 directions regarding how such contributions should be invested, then those contributions and any investment
 earnings thereon are currently invested in the Vanguard Prime Money Market lnstitutional Fund.




CONFIDENTIAL                                                                                                   ADM-Ferguson 002091
         Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 8 of 16                                              EAM MTD-7

                                                          lnvestment Policy Statement for the Compass Smarflnvestor 401(k) plan




     Selection of lnvestment Options

 Selection of lnvestment Options and/or Underlying Vehicles
 The Retirement Committee reserves the right to add, delete, or replace options or the vehicles representing each
 option based upon market conditions, consultant input, participant response, inability to meet performance
 guidelines outlined in this lPS, or other factors affecting the continuing viability of the overall investment program.

 Mutual funds will be used to represent the investment options. The mutual funds chosen by the Retirement
 Committee must have appropriate investment characteristics and be managed by organizations, which, by their
 record and experience, have demonstrated their exercise of fiduciary responsibility and their investment expertise.
 Notwithstanding the foregoing, it is the intention of the Retirement Committee to afford relevant participants in
 the Plan with the discretion to maintain existing BBVA ADSs held in the respective Company Stock Funds, which is
 no longer an active investment option in the Plan.

 Such investment vehicles also should:

 .     Have at least 5250 million in assets under management. Small cap funds are excluded from this requirement,
       provided that the fund advisor has at least 5250 million in assets under management.

 o     Be well diversified so that no more than 5% of the portfolio is invested in any one company valued at cost and
       no more than 10% of the portfolio is invested in any one company valued at market. Likewise, appropriate risk
       controls should be in place with respect to sector and industry weightings relative to an appropriate
       benchmark.
 o     Employ an investment process that is well defined.

 .     lnvest in securities consistent with the vehicle's strategy.l
 r     Be supported by qualified personnel and appropriate resources.

 o     Have a minimum of 5 years of verifiable investment performance information.2

 o     Remain fully invested except as a temporary defensive measure during periods of unusual market activity. The
       typical cash equivalent position is expected to be less than 15% and the average cash position over rolling
       three-year periods is expected to be less than 10%.
 r     Have acceptable volatility relative to an appropriate benchmark index. Greater volatility than the benchmark
       should be commensurate with a higher return.
 r     Have competitive returns versus an appropriate benchmark index and peer group.

 o     Have an expense ratio comparable to other vehicles within its peer group.

 o     All mutual funds will be subject to the investment guidelines   as set   forth in their prospectuses.


 1
  For instance, large cap growth vehicles should primarily focus on large cap stocks with growth-oriented
 characteristics.

 2
  For this purpose, where a fund has less than 5 years of history but historical performance is available for a
 portfolio of securities or a composite of separate accounts managed by the same investment manager(s) with
 substantially the same investment objectives and policies, such history may be considered by the Retirement
 Committee as satisfoing the 5-years-of-history requirement. Vehicles with less than 5 years of history will be
 considered for small cap mandates where strategies often close quickly due to liquidity constraints. A minimum of
 3 years of history is preferred for these mandates.




CONFIDENTIAL                                                                                                   ADM-Ferguson 002092
         Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 9 of 16                                              EAM MTD-8

                                                         lnvestment Policy Statement for the Compass Smartlnvestor 401(k) plan




 Replacement of lnvestment Managers

 Replacement of lnvestment Managers Representing Options andlor Vehicles
 lnvestment managers may be placed on "Watch" status, replaced, or eliminated whenever the Retirement
 Committee loses confidence in the management of the strategy or when the current style is no longer deemed
 appropriate by the Retirement Committee. The following are some examples of reasons for termination or placing
 an investment manager on the Watch list.

 .   Change in organizational structure or personnel - A significant change in culture through a merger or
     acquisition that is likely to distort incentives and promote turnover; or if the investment team leaves the firm.

 o   Changes in investment strategy - The manager departs from the strategy that it was originally hired to
     implement. Strategy changes that may place a manager on the watch list include, but are not limited to:

               o   A significant change in the investment process such as a switch from a quantitative process to a
                   fundamental one;

               o   Consistently investing a significant amount of assets in cash (2O%+) versus staying fully invested; or

              o    lnvesting a significant amount of assets in a different segment of the market than originally
                   intended (e.9., a small cap manager investing more heavily in large cap stocks).

 o   Performance - Continued performance shortfalls versus the peer group or benchmark outlined in the
     Performance Guidelines section of this lPS.


 Placement on Watch Status
 A fund may be placed on the Watch list for increased monitoring due to qualitative or quantitative reasons, as
 described throughout this lPS. The Retirement Committee will monitor the formal probationary period under the
 following guidelines:
 .    Any manager that under-performs on a risk-adjusted basis, as measured by the Sharpe ratio, both the median
      in the peer universe and market index over the most recent market rycle (3 or 5 years) will be placed on
      Watch. For the managers that do not have a 3-year track record, the manager composite performance will be
      used for evaluation. The manager also may be placed on Watch within a lesser period if the strategy deviates
      from the universe and benchmark dramatically and in a manner that would not have been expected given the
      tracking error expectations of the strategy.
 o    The Watch period will be established for the next four quarters, for a one-year total Watch duration.

 o    Within one quarter from the time when a manager is placed on Watch, interview (or have the Plan's
      lnvestment Consultant interview) the investment manager to determine if performance is suitably and
      reasonably explained and continue to monitor performance over the remaining three quarters of the Watch
      period. lf the initial reason(s) for placement on Watch were qualitative in nature, the fund will be monitored
      for the improvement of relevant factors.
 .    lf, at the end of the Watch period, risk-adjusted performance has improved to above the benchmark or above
      median manager of the fund's peer group over a market cycle (3 or 5 years), the fund will be removed from
      the watch list.




CONFIDENTIAL                                                                                                  ADM-Ferguson 002093
      Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 10 of 16 EAM MTD-9




 .   lf, at the end of the Watch period, the fund is under-performing both objectives on a risk-adjusted basis (in
     effect, four consecutive rolling time periods of non-compliance), the Retirement Committee will have three
     options:

         t.     lmmediately terminate the managerfund.

         2.     Begin a search for a replacement manager/fund and extend the Watch period.

         3.     lnterview the investment manager to determine if performance is suitably and reasonably explained
                and continue the Watch period for some specified number of quarters.

 o   Notwithstanding the above, the Retirement Committee may choose to remove from Watch and restore an
     investment manager before four quarters have passed based on a qualitative assessment.




CONFIDENTIAL                                                                                           ADM-Ferguson 002094
       Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 11 of 16 EAM MTD-10

                                                      lnvestment Policy Statement for the Compass Smartlnvestor 401(k) Plan




 lnvestment Options and Performance Guidelines
 A general description by asset class of the investment options to be offered in the Plan and the benchmark(s) and
 peer groups to be used for performance measurement purposes are outlined below. Failure to meet any of the
 performance standards as outlined in this IPS can trigger a review by the Retirement Committee.


 Money Market
 The fund will invest in a variety of interest-bearing instruments - such as commercial paper, U.S. Treasury Bills and
 CDs from large banks - that mature in 13 months or less. The objective of this option is to provide maximum
 current income consistent with liquidity and stability of principal.

          Benchmark: T-bills - 3 Months
          Peer Group: PrimaGuide Mutual Fund Money Market Taxable Universe


 Fixed lncome
 This option will be represented by a diversified portfolio comprised primarily of corporate, government, mortgage
 backed and asset backed fixed income securities. The portfolio will be actively managed and will generally invest in
 high quality credits rated investment grade by Standard & Poo/s or Moody's. The portfolio should be benchmark
 aware relative to sector exposure and duration

          Benchmark Barclays Aggregate lndex
          Peer Group: PrimaGuide Mutual Fund Fixed lncome lntermediate Term Universe


 Domestic Lorge Copitalizotion Volue Equity
 This option is intended to pfovide an actively managed equity alternative that invests primarily in large
 capitalization stocks and is managed with a value-oriented investment style.

          Benchmark: Russell 1000 Value lndex
          Peer Group: PrimaGuide Mutual Fund Large Cap Value Universe


 Domestic Large Capitolizotion Growth Equity
 This option is intended to provide an actively managed equity alternative that invests primarily in large
 capitalization stocks and is managed with a growth-oriented investment style.

          Benchmark Russell 1000 Growth lndex
          Peer Group: PrimaGuide Mutual Fund Large Cap Growth Universe


 Domestic Large Capitalizotion Equity lndex
 This option is intended to provide diversified domestic equity portfolio, which is designed to achieve returns and
 risk that replicate the S&P 500 lndex.



          Benchmark: S&P 500 lndex
          Peer Group: N/A




                                                           l0




CONFIDENTIAL                                                                                                ADM-Ferguson 002095
       Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 12 of 16 EAM MTD-11




 Domestic Mid-Copitolization Volue Equity
 The option in this class is intended to provide an actively managed equity alternative that invests primarily in mid-
 capitalization stocks and is managed with a value-oriented investment style.

          Benchmark: Russell Mid Cap Value lndex
          Peer Group: PrimaGuide Mutual Fund Mid Cap Value Universe


 Domestic Mid-Copitolization Growth Equity
 The option in this class is intended to provide an actively managed equity alternative that invests primarily in mid-
 capitalization stocks and is managed with a growth-oriented investment style.

          Benchmark: Russell Mid Cap Growth lndex
          Peer Group: PrimaGuide Mutual Fund Mid Cap Growth Universe


 Domestic Small Copitolizotion Equity
 This option is intended to provide an actively managed small capitalization equity alternative. The portfolio will
 invest primarily in the common stock of smaller capitalization companies and be managed with a core/style neutral
 investment style.

          Benchmark: Russell 2000 lndex
          Peer Group: PrimaGuide Mutual Fund Small Cap Core Universe


 lnternational Equity
 This option is intended to provide exposure to the developed international equity markets; however, manager may
 invest in both developed and undeveloped markets opportunistically. This fund will be actively managed and will
 generally invest in medium-to-larger companies of each local exchange. The fund can be managed with a core,
 growth or value investment style.

          Benchmark Russell Global ex US Large Cap lndex
          Peer Group: PrimaGuide Mutual Fund lnternational Equity Universe


 Compony Stock Fund
 The objective of this option is to provide long-term capital appreciation and an opportunity for participants to
 increase their ownership in their employer. The volatility of this fund may be significant, as it is an undiversified
 position in a single security. This investment option is no longer active; holdings are limited to balances in the
 Company Stock Funds to the extent that shares of the former Compass Bancshares, lnc. were exchanged for BBVA
 ADSs in September 2007 and have been maintained subsequently in the Company Stock Funds (i.e., not reinvested
 into other investment options).

          Primary Benchmark S&P 500 lndex
          Peer Group: N/A




CONFIDENTIAL                                                                                             ADM-Ferguson 002096
        Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 13 of 16 EAM MTD-12




 Torget Retirement Date Funds
 A target retirement date fund is designed to be the only investment in a participant's account, with the portfolio
 chosen based on the participant's target retirement age. This type of fund will be diversified across many asset
 classes, with the asset allocation changing over time in a predetermined manner ("glidepath") to reflect the risk
 appetite and income needs of the investor as the target retirement date approaches.

          Primary Benchmarks:
          S&P Target Date 2015
          S&P Target Date 2020
          S&P Target Date 2025
          S&P Target Date 2030
          S&P Target Date 2035
          S&P Target Date 2040
          S&P Target Date 2045
          S&P Target Date 2050+
          S&P Target Date 2050+
          S&P Target Date Retirement lncome


          Peer Groups: N/A


 Performance Standards for lnvestment Options
 Each actively managed investment option will be measured against its benchmark and peer group for the
 measurement periods outlined below. All performance measurements will be net of fees.



                                                                         The risk-adjusted rate of return
                                     The risk-adjusted rate of return
                                                                         should exceed the median risk-
 Lessthan one market cycle           should exceed the risk-adjusted
                                                                         adjusted return ofthe fund's
 (Multiple rolling 3-year periods)   return ofthe Benchmark lndex
                                                                         peer group over most rolling
                                     over most rolling periods.
                                                                         periods.

                                     The risk-adjusted rate of return
                                     should exceed the risk-adjusted
                                     return of the Benchmark lndex.      The risk-adjusted rate of return
 One market cycle                                                        should exceed the median risk-
 (Multiple rolling 5-year periods)   The standard deviation of           adjusted return ofthe fund's
                                     quarterly returns should be less    peer group.
                                     than 133% ofthe Benchmark
                                     lndex.l




 l Additional volatility should be commensurate with a higher rate of return.




CONFIDENTIAL                                                                                            ADM-Ferguson 002097
         Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 14 of 16 EAM MTD-13




 Supplemental Performance Guidelines

 Domestic Equity lndex Option

 Each passively managed investment option will be expected to have tracking error within +/- 30 basis points
 (annualized), relative to its respective index, over rolling three-year periods versus its benchmark.

 Company Stock Fund

 Results for the company stock fund will be tracked against its assigned benchmark for comparison purposes only.
 While there is no way to predict or control the return of this fund, this comparison may be helpful in providing the
 Retirement Committee with some frame of reference regarding the performance of the Company Stock Fund. The
 Company Stock Fund is not an active investment option.

 Target Retirement Date Funds
 Due to the inherent limitations in benchmarking target retirement date funds, several factors may take
 precedence over relative performance in determining the viability of target retirement date funds:

     o    The funds' asset allocation and glide path;

     o    Generally accepted investment theories and prevailing investment industry practices;

     o    The goals of the Plan and the needs of the participants and beneficiaries; and

     o    Asset class diversification and the desired relationship of risk (or volatility) and potential return.




CONFIDENTIAL                                                                                                 ADM-Ferguson 002098
       Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 15 of 16 EAM MTD-14

                        Compass Bank Statement of lnvestment Policy, Smartlnvestor 401(k) and Smartlnvestor Retirement Plan
                                                                                                        Participant Education



 Participant Education

 Communication of lnvestment Education lnformation to Participants
 The Company will communicate in writing to participants various investment education principles and may provide
 additional investment education and planning tools. The Retirement Committee annually will review the
 effectiveness of such education materials. The Company will communicate to participants that they control the
 investment of their own contributions and any earnings thereon and that they may make investment changes as
 often as allowed by the Plan.




CONFIDENTIAL                                                                                                ADM-Ferguson 002099
         Case 2:20-cv-02076-ACA Document 39-3 Filed 04/15/21 Page 16 of 16 EAM MTD-15




 Adoption
 ln   witness whereof, the undersigned parties have executed this lnvestment Policy Statement as of the date(s)
 written below:




 Adopted:                                                Approved:
             (date)                                                  (date)




 RETIREMENT COMMITEE                                     ENVESTNET     I PMC

 By:                                                     By:


 Name:


 By:



 Name:


 By:



 Name:


 By:



 Name:


 By:



 Name:




CONFIDENTIAL                                                                                          ADM-Ferguson 002100
